DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to the RCE filed on 11/05/2020. Claims 1 and 24 are pending in the application. Claims 1 and 24 have been rejected as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint flattened profile”. However, such limitation is not recited in the original specification. Looking at the figures, the flattened profile of the end caps, is not clearly shown. In fact, in some of the figures (i.e. Fig. 5 and 11), it appears that the end caps could have an indented inner portion. As such this limitation is considered new matter. Claim 1, further recites: “wherein the through-opening is surrounded by a curved arc which forms a loop configuration”. This limitation is also not recited in the original specification. Although the specification recites the end cap 2 can comprise an outer part (12), it is not clear whether or not applicant is referring to the outer part (12) as a curved arc. As such this limitation is also considered new matter. Further clarification and appropriate corrections are respectfully requested. Claim 24 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhardt (US 2003/0054925 A1) in view of Mok (US 2008/0081747 A1).
Regarding claim 1, (claim 1 “as best understood”) Burkhardt teaches an isokinetic oscillation exercise device comprising: an elongated flexible blade (1)  having a first terminal end (Fig. 1), a second terminal end disposed opposite to said first terminal end (Fig. 1), and a grip portion (2) coupled to a middle portion of said elongated flexible blade (Figs. 1-2, ¶ [0056]); and a first end cap (3 on the right side) and a second end cap (3 on the left side) respectively coupled to the first terminal end and the second terminal end (Figs. 1-2); wherein said blade has a flattened profile (¶ [0036] recites: “The cross section of the wellness apparatus can be circular, oval, rectangular or square. Here the cross section of the bar-shaped object can be varied in such a way that in the width dimensions of about 4.0 cm to 10.0 cm, preferably 6.0 cm, in the height of about 0.5 cm to 2.0 cm…”), and each of said first and second end caps has a flattened profile (i.e. rectangular end caps 3 shown in Fig. 3 has a flattened profile); wherein the elongated flexible blade generates an intermittent, cyclic or oscillating movement responsive to a user grasping the elongated flexible blade by the grip portion and shakes the elongated flexible blade (abstract, ¶ [0036]).  

Burkhardt teaches that the end caps can have curved edges/arc (¶ [0011]). As such, the curved edges/arc of Burkhardt would form a loop on the end cap (Claim 1). Burkhardt is silent about wherein each of said first end cap and second end cap has a through-opening forming a through-channel, and the through-channel has a channel 
Regarding claim 1, (claim 1 “as best understood”) Mok teaches a bar/rod (22) having a first terminal end and a second terminal end (Fig. 2), and slideable grips (46 and 50), coupled to a the bar/rod (Figs. 1-2), and a first end cap (54) and a second end cap (60) respectively coupled to the first terminal end and the second terminal end, wherein each of said first end cap (54) and second end cap (60) has a through-opening forming a through-channel (68/70, Figs. 1-2, ¶ [0043]), and the through-channel has a channel axis that is substantially perpendicular to a longitudinal axis of the elongated bar/rod (Figs. 1-2). Please note that upon modification of Burkhardt’s end caps with the through-opening as taught by Mok, the through-opening would be surrounded by a curved arc/curved edges of Burkhardt’s end caps which forms a loop configuration (see Burkhardt ¶ [0011]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkhardt’s first and second end caps wherein each of said first end cap and second end cap has a through-opening forming a through-channel, and the through-channel has a channel axis that is substantially perpendicular to a longitudinal axis of the elongated flexible blade as taught by Mok in order to enable attachment of other exercise accessories for performing other types of exercises (wider range of exercises) by the user and prevent boredom and in order to provide for easy storage of the apparatus (i.e. hanging on a wall).

.


Response to Arguments
Applicant's arguments filed on 11/05/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claim 1 and that it would not have been obvious for one of ordinary skill in the art to modify the Burkhardt device by attaching the resilient bands of Mok onto the terminal ends of Burkhardt, because Burkhardt device is not a rigid shaft and a user would not be able to sit or step on it to exercise in the was taught by Mok, and that not only such modified device fails to operate as shown in Mok, it would also fail to operate as part of a kinetic therapy exercise taught by Burkhardt since such modification would destroy the intended purpose of Burkhardt, the Examiner respectfully disagrees and would like to mention the followings. As mentioned above, Burkhardt’s end caps are being modified to include a through-opening forming a through-channel, where the through-channel has a channel axis that is substantially perpendicular to a longitudinal axis of the elongated flexible blade. The Examiner has provided a clear articulated reasoning as to why one of ordinary skill in the art would have done such modification. Such modification of the end caps (with a through-opening) would have been obvious to one ordinary skill in the art in . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the reasons for combining the references are both based on some teachings to do so in the references and in the knowledge generally available to one ordinary skill in the art. Mok teaches a device that enables for performing various types of exercises to target various muscles and develop muscles using the device itself and accessories that can be attached to its end caps having through-openings. The knowledge of attaching exercise accessories to a device to perform various exercises (wider range of exercises) to develop muscles is also generally available to one ordinary skill in the art. . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0152044 A1 to Klein (pertinent to claims 1 and 24), US 2005/0233877 A1 to Lin (pertinent to claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SJA/Examiner, Art Unit 3784          

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784